Citation Nr: 0012741	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Whether new and material evidence as been submitted to 
reopen a claim for service connection for a disability of 
both knees.  

3.  Whether new and material evidence as been submitted to 
reopen a claim for service connection for a disability of 
both ankles.  

4.  Whether new and material evidence as been submitted to 
reopen a claim for service connection for a disability of the 
feet.  

5.  Entitlement to an increased rating for follicular 
dermatitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to August 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Service connection for a disability manifested by multiple 
joint pain was previously denied by the RO in July 1992, 
August 1993 and December 1994 rating decisions.  During a 
hearing at the RO in December 1996, the veteran identified 
the joints involved as set forth on the title page of this 
decision.

The issue of an increased rating for follicular dermatitis 
will be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  There no competent medical evidence which establishes a 
nexus between currently demonstrated arthritis of the lumbar 
spine and military service.

2.  Service connection for a disability manifested by joint 
pain was denied by the RO in December 1994.  The veteran was 
notified of this decision and of her appellate rights. She 
did not file a timely appeal.  

3.  The additional evidence received since the December 1994 
decision pertaining to service connection for left knee, 
ankle, and foot disorders, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The additional evidence received since the December 1994 
decision pertaining to service connection for right knee, 
ankle, and foot disorders is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The claims for service connection for right knee, ankle, 
and foot disorders are plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a low back disability.  
38 U.S.C.A. § 5107 (West 1991).

2.  The additional evidence submitted subsequent to the 
December 1994 decision by the RO, which denied service 
connection for chronic left knee, ankle, and foot disorders, 
is not new and material and the claim for service connection 
for these disabilities is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The additional evidence submitted subsequent to the 
December 1994 decision of the RO, which denied service 
connection for right knee, ankle, and foot disorders, is new 
and material and the claims for service connection for these 
disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

4.  The claims for service connection for right knee, ankle, 
and foot disorders are well grounded.  38 U.S.C.A. § 5107 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including degenerative arthritis, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

I.  Low Back Disorder

Factual Background

On examination for entry upon active duty, no pertinent 
abnormality was demonstrated.  Service medical records show 
that the veteran was seen for upper back complaints 
associated with activity, including carrying heavy loads.  
The pain existed prior to service.  The impression was 
overweight moderate macromastia.  She was treated for 
complaints of upper back and shoulder pain on several 
occasions during February 1982 that was attributed to 
macromastia.  She was also seen for complaints of low back 
pain in May 1982 that were associated with persistent pelvic 
pain and dysmenorrhea.  The assessment was low back pain 
secondary to redundant scar tissue.  

In May 1983, the veteran was treated for complaints of 
multiple joint pain.  At that time, it was reported that she 
had been referred for an orthopedic evaluation for low back 
pain in the past.  The diagnosis was multiple joint pain.  In 
September 1983 she was again treated for multiple joint pain, 
including low back pain that occurred with heavy lifting.  
The pain did not radiate.  There were no further complaints 
of low back pain in the service medical records and on 
examination for separation from service clinical evaluation 
of the spine was normal.  

Following service, the veteran was afforded general medical 
evaluations by VA in March 1992.  At that time she reported 
multiple joint complaints.  No reference was specifically 
made regarding the low back.  The diagnoses included diffuse 
large joint arthralgias and possible polyarthritis.  A VA 
examination was conducted in July 1993.  At that time she had 
complaints of multiple joint pain. No symptoms were 
specifically referable to her low back.  The diagnosis was 
suspected rheumatoid collagen disease, all laboratory tests 
negative. 

The veteran was seen at a private facility in May 1994 for 
low back pain which had been present for years.  An X-ray 
study of the lumbar spine was normal.  The assessment was low 
back pain.

An examination was conducted by VA in November 1996.  At that 
time, the veteran gave a history of neck and mid-back pain 
sometimes down into the low back.  The pain had been present 
for many years. X-ray studies of the lumbar spine showed 
minimal degenerative changes at L5-S1. 

A hearing was held at the RO in December 1996.  At that time 
the veteran provided testimony concerning her inservice back 
problems.  She indicated that her low back disability began 
shortly after her entry into active duty due to heavy 
lifting.

In a December 1997 memorandum, a VA physician reported that 
the veteran had chronic lumbar degeneration that had worsened 
in the past month. 

B.  Analysis

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The record shows that the veteran had complaints of low back 
pain early in her period of active duty.  However, at the 
time of her separation examination, no pertinent abnormality 
was found.  The first post service indication of a low back 
disorder was in 1994, several years after her release from 
active duty.  The veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record which establishes a relationship between he current 
low back disorder and her military service.  Under these 
circumstances, the claim is not well grounded and must be 
denied.  

II.  New and Material 

Service connection for a disability manifested by multiple 
joint pain was previously denied by the RO in July 1992, 
August 1993 and December 1994 rating decisions.  The evidence 
of record at the time of the December 1994 decision may be 
briefly summarized. 

The service medical records show that the veteran was seen at 
the dispensary in February 1980 for Achilles tendon 
irritation.  She was seen on several occasions during 1982 
and 1983 for pain involving several joints.  At the time of 
the separation examination she gave a history of swollen and 
painful joints.  The examination showed no pertinent 
abnormality.  A VA compensation examination was conducted in 
March 1992.  At that time it was reported that the veteran 
have a 10 year history of rheumatologic problems.  The 
impressions were apparent diffuse large joint arthralgias and 
possible polyarthritis and lupus erythematosus.  In July 1992 
the RO denied service connection for a chronic disability 
involving the joints.  At that time the RO determined that a 
chronic joint disability was not shown inservice or within 
one year following service.  She was notified of that 
decision and of her appellate rights.  She did not appeal 
that determination. 

A VA examination was conducted in July 1993.  At that time 
the veteran complained of joint swelling.  The diagnoses were 
suspected rheumatoid collagen disease, all tests negative, 
and past history of tendinitis in the Achilles, bilaterally. 
In July 1993 the RO denied service connection for a chronic 
disability involving the joints.  At that time the RO 
determined that a chronic joint disability was not shown 
inservice or within one year following service.  The RO 
confirmed the July 1992 decision.  She was notified of that 
decision and of her appellate rights.  She did not appeal 
that determination. 

The veteran was treated by a private physician in May 1994 
for swollen knees.  X-ray study of the right knee showed no 
abnormality.  The impression was knee pain. A statement from 
Mark Hinkes, D.P.M, dated in July 1994, is to the effect that 
the veteran had been treated in his office for complaints of 
arch pain, Achilles tendon pain and a tired felling in the 
feet and legs.  Dr. Hinkes stated that the veteran reported 
that the onset of these problems had been over the past two 
years.  

In December 1994 the RO denied service connection for a 
chronic disability involving the joints.  At that time the RO 
determined that new and material evidence had not been 
submitted to reopen her claim.  She was notified of that 
decision and of her appellate rights.  She did not appeal 
that determination.  Accordingly, the December 1994 decision 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

However, the veteran may reopen his claim by submitting new 
and material evidence. New and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1999).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 Vet.App. 
1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 98 
(1993). Evidence is "material" where it is relevant to and 
probative of the issue at hand. Id.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence submitted in connection with the veteran's current 
application to reopen her claim includes copies of medical 
literature, VA and private medical records dated from 1994 to 
1999 during which the veteran was treated for several 
disorders.  Also received were several lay statements.  These 
records show that she was seen at a VA outpatient clinic in 
May 1995 for foot pain.  The assessment was to rule out 
migratory polyarthralgia or a rheumatic etiology. 

Received in June 1996 were private medical records reflecting 
treatment during 1994.  These records show she was seen in 
April 1994 for complaints pertaining to her feet.  The 
diagnoses were hallux abducto valgus, Achilles tendonitis, 
strain, and acute neuritis.

During the veteran's hearing in December 1996 she testified 
that she had no problems with her feet and knees prior to 
service.   She stated that her problems began during basic 
training when she received her combat boots.  He problems 
persisted since that time.  

She received treatment at a VA podiatry clinic during 1997.  
She was fitted with orthotics.

A general medical examination was conducted by VA in 
September 1998.  At that time, the veteran was able to flex 
her knees and flex and extend her ankles while supine with 
minimal complaints.  She complained of pain over the right 
knee and was unable to squat due to pain over the right knee.  
There was no was diagnosis of a musculoskeletal disorder.

A statement, dated in March 2000 was received from Barry M. 
Tuvel, D.P.M.  He indicated that the veteran suffered from 
chronic Achilles tendonitis as well as secondary posterior 
tibial dysfunction.  Dr. Tuvel stated that he believed that 
there was some permanent fibrosis secondary to the chronic 
condition and that the veteran had developed a painful hallux 
limitus that caused increased the probability of long term 
degenerative arthritis and muscle imbalance of the right foot 
and leg.  He rendered an opinion that this pathological 
process was initiated while the veteran was in basic 
training.  

A  Left foot, Knee and Ankle

The evidence submitted by the veteran since the December 1994 
rating decision consists primarily of records of treatment 
many years after service that does not indicate in any way 
that the conditions for which she is seeking service 
connection are related to service.  Such evidence is 
cumulative in nature and is not new and material evidence 
upon which the claim may be reopened.  Cox v. Brown, 5 Vet. 
App. 95 (1993).  Accordingly, her claim is not reopened.  

B Right Ankle, Knee, and Foot

The evidence received since the December 1994 decision 
includes the March 2000 statement from Dr. Tuvel in which he 
relates the disabilities involving the right leg and foot to 
service.  The Board finds the statement of Dr. Tuvel 
constitutes new and material evidence and the claim is 
reopened.  

In Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required. It must 
first be determined whether new and material evidence has 
been submitted. If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

In this regard, in order to have a well grounded claim there 
must be competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).  
The Board finds that the January 2000 statement from Dr. 
Tuvel tends to show that the disabilities involving the right 
knee, ankle, and foot are related to service.  Accordingly, 
these claims are well grounded.


ORDER

The claim for service connection for a low back disorder is 
denied.  

New and material evidence not having been submitted, the 
claims for service connection for left knee, foot and ankle 
disorders are denied.  

New and material evidence having been submitted, the claims 
for service connection for right knee, ankle and foot 
disorders is reopened.

The claims for service connection for right knee, ankle and t 
foot disorders are well gounded and to this extent only thee 
claims are granted.  


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for follicular dermatitis is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  A claim that 
a disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Likewise, as previously set forth, the veteran's claims for 
service connection for right knee, ankle and foot disorders 
are well grounded.  Thus VA has a duty to assist the veteran 
in the development of evidence pertinent to his claims.  38 
U.S.C.A. § 5107(a) (West 1991).  This duty includes ordering 
a medical examination when indicated by the circumstances of 
the case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty also includes obtaining a contemporaneous medical 
examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

In this regard, the evidence reflects that since the most 
recent VA dermatologic evaluation the veteran has been 
receiving treatment at a VA facility.  Also, the Dr. Tuvel 
has rendered an opinion that the disabilities involving the 
right knee, ankle and foot to the veteran's military service.  
As such, the Board is of the opinion that additional 
development is warranted.

Accordingly, the case is remanded for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment of disabilities 
involving the right knee, ankle and foot 
and her skin disorder.  

2.  The RO should obtain copies of all 
current treatment records from the VA 
Medical Center in Miami, Florida.

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity, and etiology of any 
right knee, ankle and foot disorders that 
may be attributed to service.  All 
indicated studies, including X-ray 
studies should be conducted, as required 
by the examiner.  The examiner should 
have the use of the claims file for 
review.  Following the examination and in 
conjunction with a review of the claims 
folder it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any disabilities 
diagnosed involving the right knee, ankle 
and foot are related to the veteran's 
service.  The examiner's attention is 
directed to the March 2000 statement from 
Dr. Tuvel.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  The RO should schedule the veteran 
for a VA evaluation by a dermatologist to 
ascertain the current extent and severity 
of her service connected skin disorder.  
A complete description of all affected 
areas, including color photographs, if 
appropriate, should be provided.  The 
examiner should have the claim file for 
review prior to the examination.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decisions remain adverse, the veteran 
and her representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



